El Juez Asociado Sr. Wole
emitió la opinión del tribunal. La acción de la corte al suspender ó prorrogar un caso no es materia de-revisión, y pertenece á la sana discreción del Juez. Así lo prescriben las secciones 140 y 200 del Código de Enjuiciamiento Civil, y también las autoridades citadas en la página 816 del tercer tomo del American and English Encyclopedia of Law. Por lo tanto, la solicitud de auto ele certio-rari debe denegarse., - ■

Denegada.

Jueces concurrentes: Sres. Presidente Quiñones y Asocia-dos, Hernández, Figueras .y MacLeary.